Exhibit 10.1


Execution Version


AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
is dated as of April 22, 2016 (this “Amendment”), among AMERESCO, INC. (the
“Borrower”), THE GUARANTORS PARTY HERETO (the "Guarantors" and collectively with
the Borrower, the "Loan Parties"), THE LENDERS PARTY HERETO (the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent (the “Agent”).
WHEREAS, the Loan Parties, the Lenders, and the Agent are parties to that
certain Third Amended and Restated Credit and Security Agreement dated as of
June 30, 2015, among the Borrower, the Guarantors, the Lenders, and the Agent
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, the Loan Parties, the Agent and the Lenders wish to revise certain
provisions of the Credit Agreement, as described herein;
NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Credit Agreement is hereby amended as
follows:
1.Capitalized Terms. Except as otherwise expressly defined herein, all
capitalized terms used herein which are defined in the Credit Agreement have the
same meanings herein as therein, except to the extent that such meanings are
amended hereby.
2.Amendment to Credit Agreement.
(a)Section 1.1 of the Credit Agreement is hereby amended as follows:
i.    The following new definitions are hereby inserted in alphabetical order:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a


AM 57716093.3

--------------------------------------------------------------------------------




subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
ii.     The definition of “Defaulting Lender” is hereby deleted and replaced
with the following:
“Defaulting Lender” means, subject to Section 2.13(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent, the LC Issuer, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two (2) Business
Days of the date when due, (b) has notified the Borrower, the Agent, the LC
Issuer or the Swingline Lender in writing that it does not intend to comply with
its funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Agent or the Borrower, to confirm
in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Agent and the Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a


2

--------------------------------------------------------------------------------




proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and the effective date
of such status, shall be conclusive and binding absent manifest error, and such
Lender shall be deemed to be a Defaulting Lender (subject to Section 2.13(b)) as
of the date established therefor by the Agent in a written notice of such
determination, which shall be delivered by the Agent to the Borrower, the LC
Issuer, the Swingline Lender and each other Lender promptly following such
determination.
(b)Section 2.13(a)(iv) of the Credit Agreement is hereby deleted and replaced
with the following:
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in LC Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages of the Revolving
Facility (calculated without regard to such Defaulting Lender’s Commitment) but
only to the extent that such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Commitment. Subject to Section 12.24, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.
(c)Section 3.1(a) of the Credit Agreement is hereby deleted and replaced with
the following:
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Agent) require the deduction or
withholding of any Tax from any such payment by the Agent, then the Agent shall
be entitled to make such


3

--------------------------------------------------------------------------------




deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Agent shall be required by the Code to withhold
or deduct any Taxes, including both United States federal backup withholding and
withholding taxes, from any payment, then (A) the Agent shall withhold or make
such deductions as are determined by the Agent to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the Agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.1) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.
(iii)    If any Loan Party or the Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then
(A) such Loan Party or the Agent, as required by such Laws, shall withhold or
make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.1) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(d)The Credit Agreement is hereby amended to add the following new Section 6.24
immediately following Section 6.23:
6.24    Neither the Borrower nor any Guarantor is an EEA Financial Institution.
(e)Section 9.1(j) of the Credit Agreement is hereby deleted and replaced with
the following:
(j)    Indebtedness of the Canadian Subsidiaries to any Loan Party in an
aggregate principal amount not to exceed $22,000,000 outstanding at any time;
(f)The final sentence of Section 11.6(b) of the Credit Agreement is hereby
deleted and replaced with the following:
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.4 shall continue in
effect for the benefit of such retiring Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them (i) while the retiring Agent was acting as Agent




4

--------------------------------------------------------------------------------




and (ii) after such resignation for as long as any of them continues to act in
any capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B) in respect of any
actions taken in connection with transferring the agency to any successor Agent.
(g)The Credit Agreement is hereby amended to add the following new Section 12.24
immediately following Section 12.23:
12.24    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
3.    Confirmation of Guaranty by Guarantors. Each Guarantor hereby confirms and
agrees that all indebtedness, obligations or liability of the Borrower under the
Credit Agreement as amended hereby, whether any such indebtedness, obligations
and liabilities are now existing or hereafter arising, due or to become due,
absolute or contingent, or direct or indirect, constitute “Guaranteed
Obligations” under and as defined in the Credit Agreement and, subject to the
limitation set forth in Section 4.1 of the Credit Agreement, are guaranteed by
and entitled to the benefits of the Guaranty set forth in Article 4 of the
Credit Agreement. Each Guarantor hereby ratifies and confirms the terms and
provisions of such Guarantor’s Guaranty and agrees that all of such terms and
provisions remain in full force and effect.
4.    Confirmation of Security Interests. Each Loan Party (other than the
Special Guarantors) hereby confirms and agrees that all indebtedness,
obligations and liabilities of the Loan Parties under the Credit Agreement as
amended hereby, whether any such indebtedness,


5

--------------------------------------------------------------------------------




obligations and liabilities are now existing or hereafter arising, due or to
become due, absolute or contingent, or direct or indirect, constitute “Secured
Obligations” under and as defined in the Credit Agreement and are secured by the
Collateral and entitled to the benefits of the grant of security interests
pursuant to Article 5 of the Credit Agreement. The Loan Parties (other than the
Special Guarantors) hereby ratify and confirm the terms and provisions of
Article 5 of the Credit Agreement and agree that, after giving effect to this
Amendment, all of such terms and provisions remain in full force and effect.
5.    No Default; Representations and Warranties, etc. The Loan Parties hereby
confirm that, after giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties contained in Article 6 of the Credit Agreement
and the other Loan Documents (A) that contain a materiality qualification are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and (B) that do not contain a materiality qualification are true
are true and correct in all material respects on and as of the date hereof as if
made on such date (except to the extent that such representations and warranties
expressly relate to an earlier date), and (ii) no Default or Event of Default
shall have occurred and be continuing. Each Loan Party hereby further represents
and warrants that (a) the execution, delivery and performance by such Loan Party
of this Amendment (i) have been duly authorized by all necessary action on the
part of such Loan Party, (ii) will not violate any applicable law or regulation
or the organizational documents of such Loan Party, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
on such Loan Party or any of its assets that will have a Material Adverse
Effect, and (iv) do not require any consent, waiver, approval, authorization or
order of, or filing, registration or qualification with, any court or
governmental authority or any Person (other than the Agent and the Lenders)
which has not been made or obtained; and (b) it has duly executed and delivered
this Amendment.
6.    Conditions to Effectiveness. This Amendment shall become effective upon
the receipt by the Agent of counterparts of this Amendment duly executed by each
of the parties hereto or written evidence reasonably satisfactory to the Agent
that each of the parties hereto has signed a counterpart of this Amendment.
7. Miscellaneous.
(a)Except to the extent specifically amended hereby, the Credit Agreement, the
Loan Documents and all related documents shall remain in full force and effect.
This Amendment shall constitute a Loan Document. Whenever the terms or sections
amended hereby shall be referred to in the Credit Agreement, Loan Documents or
such other documents (whether directly or by incorporation into other defined
terms), such defined terms shall be deemed to refer to those terms or sections
as amended by this Amendment.
(b)    This Amendment may be executed in any number of counterparts, each of
which, when executed and delivered, shall be an original, but all counterparts
shall together constitute one instrument. Delivery of an executed counterpart to
this Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered.


6

--------------------------------------------------------------------------------




(c)    This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts and shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
(d)    The Loan Parties agree to pay all reasonable expenses, including legal
fees and disbursements incurred by the Agent in connection with this Amendment
and the transactions contemplated hereby.


[Signature Pages Follow]








7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.


BORROWER


AMERESCO, INC.
By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President & Chief Financial Officer


GUARANTORS


AMERESCO ENERTECH, INC.
AMERESCO FEDERAL SOLUTIONS, INC.
AMERESCO PLANERGY HOUSING, INC.
AMERESCO QUANTUM, INC.
AMERESCO SELECT, INC.
AMERESCOSOLUTIONS, INC.
APPLIED ENERGY GROUP INC.
SIERRA ENERGY COMPANY
By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Treasurer
AMERESCO SOUTHWEST, INC.



By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President and Treasurer
E.THREE CUSTOM ENERGY SOLUTIONS, LLC,
By: Sierra Energy Company, its sole member




By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Treasurer


[Signature Page to Amendment No. 1 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------




AMERESCO ASSET SUSTAINABILITY GROUP LLC
AMERESCO CT LLC
AMERESCO DELAWARE ENERGY LLC
AMERESCO EVANSVILLE, LLC
AMERESCO HAWAII LLC
AMERESCO INTELLIGENT SYSTEMS, LLC
AMERESCO LFG HOLDINGS LLC
AMERESCO PALMETTO LLC
AMERESCO SOLAR, LLC
AMERESCO SOLAR NEWBURYPORT LLC
AMERESCO STAFFORD LLC
AMERESCO WOODLAND MEADOWS ROMULUS LLC
SELDERA LLC
SOLUTIONS HOLDINGS, LLC


By: Ameresco, Inc., its sole member




By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President & Chief Financial Officer
AMERESCO SOLAR – PRODUCTS LLC
AMERESCO SOLAR – SOLUTIONS LLC
AMERESCO SOLAR – TECHNOLOGIES LLC
By: Ameresco Solar LLC, its sole member
By: Ameresco, Inc., its sole member




By: /s/ John R. Granara, III    
Name:    John R. Granara, III
Title:    Vice President & Chief Financial Officer








[Signature Page to Amendment No. 1 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------





AGENT:


BANK OF AMERICA, N.A.




By: /s/ Mollie S. Canup                
Name:    Mollie S. Canup
Title:    Vice President




LENDERS:


BANK OF AMERICA, N.A.




By: /s/ John F. Lynch                    
Name:    John F. Lynch
Title:    Senior Vice President




WEBSTER BANK, N.A.




By: /s/ Paul F. Mollica                
Name:    Paul F. Mollica
Title:    Regional President




[Signature Page to Amendment No. 1 to Third Amended Ameresco Credit and Security
Agreement]

